DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Amendment, each filed September 15, 2022, are acknowledged.
Claims 6-8 and 11-12 are pending, and are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed August 13, 2022 and September 15, 2022 have been fully considered.
The following objections and rejections are withdrawn in view of Applicant’s arguments, and amendments to the specification or claims: 

Objection to Specification – sequence listing incorporation-by-reference paragraph
Objection to claim 6


Objection to claims 11-12; Rejection of claims 11-12 under 35 USC § 101; Rejection of claims 11-12 under 35 USC § 103 over Newman in view of GenBank Accession No. KM408432.1 (and revision history) and Godfrey; Rejection of claim 12 under 35 USC § 103 over Newman in view of GenBank Accession No. KM408432.1 (and revision history), Godfrey and Shanks
Neither the Response submitted August 13, 2022 nor the Response submitted September 15, 2022 address the objections or rejections of claims 11-12 identified in the Final Office Action mailed May 16, 2022 (p. 7). The Response and the Amendment submitted August 13, 2022 indicate that claims 11-12 are withdrawn, but the amendment of September 15, 2022 changes the status identifiers of these two claims to “previously presented.” Applicant is reminded that claims are withdrawn only if they are non-elected in response to a Restriction Requirement, and a Restriction Requirement has not been issued in this case. If Applicant intends that claims 11-12 not be examined, Application should cancel the claims.
	The objections and rejections to claims 11 and 12 are maintained.

Rejection of claims 6-8 under 35 USC § 112(b)
	The rejection of record of claims 6-8 is withdrawn in view of Applicant’s amendment to claim 6. However, the amended claim 6 is still grammatically incorrect. The Examiner has provided a suggestion below for rephrasing the limitation. 
Rejection of claims 6-8 under 35 USC § 103 over Newman in view of GenBank Accession No. KM408432.1 (and revision history), Godfrey and Shanks
	Applicant argues that the rejection of independent claim 6, in particular, should be withdrawn as the cited references do not teach, at least, the newly added limitation that requires performing an agarose gel electrophoresis and detecting an amplicon of the tcpS gene, if present (Remarks, p. 7). More specifically, Applicant argues that the instantly claimed primers can distinguish between the recited Salmonella serotypes and other Salmonella serotypes, as well as other non-Salmonella strains (Remarks, pp. 7-8).
	The Examiner notes the following about the structures of the prior art tlpA gene described in Newman, and the instantly claimed tcpS gene. As noted in the prior Office Actions, the Newman tlpA gene appears to be a truncated version of the instantly claimed tcpS gene (e.g., Final Office Action mailed May 16, 2022, p. 12). More specifically, GenBank Accession No. KM408432.1, which was known in the art prior to the filing of the instant application, describes the instant tcpS gene and contains a nucleotide sequence that is 882 bp in length. Instant SEQ ID NO: 1, which is a forward primer, corresponds to nucleotides 1-21 of the GenBank tcpS sequence. Instant SEQ ID NO: 2, which is a reverse primer, corresponds to the reverse complement of nucleotides 861-882 of the GenBank tcpS sequence. Thus, the instant primers of SEQ ID NOs: 1-2 will amplify a full-length 882 bp amplicon of the tcpS GenBank sequence. In contrast, the Newman primer1 tlpAFL/F, which is a forward primer, corresponds to nucleotides 172-188 of the GenBank tcpS sequence, while the Newman primer tlpAFL/R, which is a reverse primer, corresponds to the reverse complement of nucleotides 869-882 of GenBank tcpS sequence (p. 595, right col., para. 2). Thus, the Newman primers will amplify a partial-length 711 bp amplicon of the tcpS GenBank sequence, where the Newman amplicon is “missing” the first 171 bp of the tcpS GenBank sequence.
	Turning back now to Applicant’s Remarks, Applicant argues that the Newman tlpA appears in a number of organisms, including the instantly recited Salmonella serotypes and other Salmonella serotypes, as well as other non-Salmonella strains (Remarks, pp. 7-8). However, Applicant argues that the instant tcpS appears only in the instantly recited Salmonella serotypes, and not in other Salmonella serotypes, or other non-Salmonella strains, and therefore the instantly claimed primers can distinguish between the instantly recited Salmonella serotypes and these other organisms (Remarks, pp. 7-10). Although not expressly stated by Applicant, the ordinary artisan would infer from this that it is the first 171 bp of the tcpS GenBank sequence, or some portion thereof, that allows for the instant primers to amplify sequences present only in the recited Salmonella serotypes (because, according to Applicants, base pairs 172-882 which correspond to Newman tlpA, appear in a number of other organisms), and thus distinguish the recited Salmonella serotypes from other organisms.
	However, instant claim 6 does not require detecting the first 171 bp (or the distinguishing portion thereof) of the tcpS GenBank sequence, nor does it require that the method have the capability of distinguishing the recited Salmonella serotypes from other organisms. Rather, the method requires using primers (SEQ ID NOs: 1-2) to “detect the tcpS gene by binding to [it]”. While, Newman does not specifically disclose instant SEQ ID NOs: 1-2, obvious variations of the Newman primers, which would “detect [at least part of] the tcpS gene by binding to [it]”, would also be obvious. Claim 6 additionally requires running the resulting amplicon on a gel and detecting a band when one of the recited Salmonella serotypes is present in the sample. Such a result would also be produced in Newman when an amplicon of at least part of the tcpS gene is present in the sample.
	The Examiner suggests amending claim 6 to require that the sample comprises genomic DNA from a mixture of microorganisms and that the method distinguishes between the presence of the recited Salmonella serotypes and other microorganisms which would be expected to comprise the Newman tlpA sequence (e.g., the organisms in Fig. 3 other than S. enteritidis).

Claim Objections
Claim 6 is also objected to because the claim contains a typographical error in line 3 of step (4) where a space is missing between “the” and “Salmonella”.
Claims 11-12 are objected to because of the following informalities:  
	In claim 11, the limitation “primers for detecting tcpS gene” in l. 2 should be “primers for detecting the tcpS gene”. In addition, the word “and” should be added after “DNA extraction reagent” in l. 6.
In claim 12, the word “and” should be added before “the negative control” in l. 2.

Appropriate correction is required.

Claim Interpretation
Claims 6 and 11 each recite the limitations “a forward primer having a nucleotide sequence” and “a reverse primer having a nucleotide sequence”. According to the MPEP, transitional phrases such as “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended. MPEP 2111.03 IV. The specification only describes the sequences of SEQ ID NOs. 1 and 2 as the primer pair to detect the tcpS gene (e.g., Table 1). The specification does not describe any larger or smaller primer sequences comprising or comprising-in-part the sequences of SEQ ID NOs. 1 and 2, nor does the specification indicate that the target tcpS sequence can have different primer binding sites. Therefore, for purposes of prior art searching, each instance of “having” is determined to be closed language, and will be construed as “consisting of”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Eligibility is considered in light of MPEP 2106 III, which incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 17, 2019 (84 Fed. Reg. 50) and clarified in the October 2019 Update.
	As can be seen in the MPEP 2106 III Figure, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in the MPEP 2106.04 II Figure, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.
In this case, as to Step 1, claims 11-12 are each directed to one of the four statutory categories since they are drawn to a composition of matter.
	The analysis cannot be streamlined, so the claim is considered with respect to Step 2A.
	The claims require the kit to include a set of primers that specifically binds to the tcpS gene. It is not clear that these primers exist in nature, but these oligonucleotides are, nevertheless, judicial exceptions because they are derived from naturally occurring nucleic acids (GenBank Accession No. KM408432.1) and possess no structural or functional differences relative to their naturally occurring counterpart. For example, the oligonucleotides are not required to include a label or non-naturally occurring nucleotides, nor do they have functions not possessed by naturally occurring nucleic acids. As well, MPEP 2106.04(b)(i) identifies isolated nucleic acids having no structural or functional differences from naturally occurring nucleic acids as an example of a patent-ineligible natural product.
	In addition, as discussed in MPEP 2016.04(b)(II), “[P]roduct of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.” See Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244. In this case, the claimed oligonucleotides have no functional differences relative to their naturally occurring counterparts since both the claimed and naturally occurring molecules hybridize to complementary nucleic acids.
In view of the foregoing, claims 11-12 clearly recite a judicial exception. The judicial exception is not integrated into a practical application because providing the oligonucleotides in a kit is nothing more than token extra-solution activity and an attempt to link the judicial exception to a particular technological environment. Claims 11-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the kit merely requires two additional reagents (one from the “one or more” clause, e.g., water, and one control) which encompass naturally occurring products, and are routine and conventional elements. Thus, claims 11-12 are clearly directed to a judicial exception without significantly more.
In view of the foregoing, claims 11-12 are rejected under 35 U.S.C. 101 for being directed to ineligible subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6 recites the limitation in step (4) “performing an agarose gel electrophoresis … indicating that the sample is consisting of the … Salmonella Dublin”. This limitation is not grammatically correct and its meaning is unclear.
	The Examiner suggests amending the limitation to read …
“(4) analyzing results after the PCR reaction is completed by performing an agarose gel electrophoresis, wherein when the sample consists of Salmonella Enteritidis, Salmonella Pullorum/Gallinarum or Salmonella Dublin, a band amplified by the tcpS gene forward and reverse primer is detected in the agarose gel electrophoresis;”.
	Claims 7-8 depend from claim 6, and consequently include the indefiniteness issues of claim 6.


Claim 6 recites three instances of the language “the sample … [is/is not] … Salmonella 
Enteritidis, Salmonella Pullorum/Gallinarum or Salmonella Dublin” (once in step (4), and twice in the “wherein the forward primer” clause), the meaning of which is unclear. That is, since SEQ ID NOs: 1-2 amplify all of these recited Salmonella serotypes, it is not clear why they are only referred to in the alternative these instances.
The Examiner suggests amending claim 6 to recite “the sample … [is/is not] … at least 
one of Salmonella Enteritidis, Salmonella Pullorum/Gallinarum or Salmonella Dublin”, or something equivalent to indicate that if an amplicon is generated one or more of these serotypes may be present. For purposes of examination, claim 6 will be interpreted according to this suggested language.
	Claims 7-8 depend directly or indirectly from claim 6, and consequently incorporate the indefiniteness issues of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Newman2 (Identification and Characterization of a Novel Bacterial Virulence Factor That Shares Homology with Mammalian Toll/Interleukin-1 Receptor Family Proteins, Infection and Immunity, 74(1): 594-601, 2006) in view of GenBank Accession No. KM408432.13 (2019), and Godfrey4 (US Patent App. Pub. No. 2006/0068433), as evidenced by GenBank Accession No. KM408432.1, revision history5 (2015).

	Regarding independent claim 11, Newman teaches …
PCR reagents comprising: primers for detecting tlpA gene, which comprises a forward primer and a reverse primer (abstract: “identified in Salmonella enterica serovar Enteritidis genome”; p. 595, right col., para. 2: tlpAFL/F and tlpAFL/R).

Newman does not teach the “tcpS gene” nomenclature for the target nucleic acid. However, the Newman tlpAPF primers hybridize to GenBank Accession No. KM408432.1, which is directed to the tcpS gene. In addition, the amino acid sequence of the coding region in GenBank Accession No. KM408432.1 is homologous to the tlpA Salmonella amino acid sequence identified in Newman Fig. 1. Therefore, the instant tcpS gene reads on the Newman tlpA gene, and the Newman tlpAPF primers will detect at least a part of tcpS.

Newman does not teach that the primers for detecting the tcpS gene comprise a forward primer having a nucleotide sequence as set forth in SEQ ID NO. 1 and a reverse primer having a nucleotide sequence as set forth in SEQ ID NO. 2. However, primer design is well-known in the art (e.g., Godfrey, para. 62). Given that Newman has identified at least a part of the target gene of interest, the ordinary artisan would be able to optimize the target gene primer binding sites to arrive at the presently claimed primers of SEQ ID NOs. 1 and 2, and would have been motivated to do so to increase the efficiency and specificity of a PCR assay using such primers.

In addition, Godfrey teaches a kit comprising PCR detection reagents and primers (para. 112: “kits for detection of specific nucleic acids … nucleic acid primers”), wherein the kit further comprises water (para. 112), dNTP (para. 112), PCR buffer (para. 112), rTaq enzyme (para. 112), and a sample genomic DNA extraction reagent (para. 114), a positive control (paras. 109, 112, 121) and a negative control (paras. 112, 136).

Regarding dependent claim 12, Godfrey additional teaches that the positive control is a DNA sample containing the target gene (i.e., tcpS) (para. 109).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to incorporate the primers of Newman, as optimized by the GenBank Accession No. KM408432.1 sequence, into the kit of Godfrey, and to further incorporate the additional Godfrey reagents into the kit. Newman teaches the need for identifying virulence genes in bacterial genomes. Godfrey teaches that assembling reagents into kits is an efficient method for commercially distributing reagents. The ordinary artisan would have been motivated to combine the Newman primers into the Godfrey reagent kits to increase the efficiency of assays for screening for bacterial virulence genes, and would have had an expectation of success as assembling PCR reagents into kits is well-known in the art. In addition, the specification does not provide any evidence of unexpected results with respect to using the recited primers.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (Identification and Characterization of a Novel Bacterial Virulence Factor That Shares Homology with Mammalian Toll/Interleukin-1 Receptor Family Proteins, Infection and Immunity, 74(1): 594-601, 2006) in view of GenBank Accession No. KM408432.1 (sequence submitted 2014), and Godfrey (US Patent App. Pub. No. 2006/0068433) as applied to claim 11 above, and further in view of Shanks6 (US Patent App. Pub. No. 2009/0203032).

GenBank Accession No. KM408432.1 was submitted in 2019. However, the sequence was first submitted to GenBank in September 2015. As shown by the attached revision history, the sequences in the 2015 and 2019 versions are identical.

Regarding dependent claim 12, Shanks additionally teaches that the negative control is a DNA sample without the target gene (Fig. 7 shows a chicken-specific assay – lane 1 shows a negative control of non-chicken fecal contaminated water – lane 13 is also designated a negative control; para. 84: “PCR assays were challenged against composite fecal DNA extracts from non-target animals”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the primer kit of Newman plus Godfrey, discussed above, in the method of Shanks and to further incorporate the recited negative control. Newman teaches the need for identifying virulence genes in bacterial genomes. Shanks teaches the need to efficiently and specifically identify bacterial contamination in various environmental samples. Therefore, the ordinary artisan would have been motivated to use the Newman primer kit in the Shanks method in order to efficiently identify the presence of various Salmonella serotypes in environmental samples, and further incorporate the recited negative control as are they are obvious matters of design choice that can be optimized through routine experimentation. The ordinary artisan would have had an expectation of success as modifying PCR detection methods to detect different targets is well-known in the art. In addition, the specification does not provide any evidence of unexpected results with respect to using the recited primers.



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (Identification and Characterization of a Novel Bacterial Virulence Factor That Shares Homology with Mammalian Toll/Interleukin-1 Receptor Family Proteins, Infection and Immunity, 74(1): 594-601, 2006) in view of GenBank Accession No. KM408432.1 (sequence submitted 2014), Godfrey (US Patent App. Pub. No. 2006/0068433) and Shanks (US Patent App. Pub. No. 2009/0203032).

GenBank Accession No. KM408432.1 was submitted in 2019. However, the sequence was first submitted to GenBank in September 2015. As shown by the attached revision history, the sequences in the 2015 and 2019 versions are identical.

Regarding independent claim 6, the combination of Newman, GenBank Accession No. 
KM408432.1 and Godfrey teaches or suggests the detection kit according to claim 11, and that the target gene is tcpS (see claim 11 above). Some of the components of the claim 11 kit, including the controls and the primers comprising a forward primer having a nucleotide sequence as set forth in SEQ ID NO: 1 and a reverse primer having a nucleotide sequence as set forth in SEQ ID NO: 2 are used in claim 6 step (2).

In addition, Newman teaches the limitations requiring that the method detects Salmonella Enteritidis, and that the sample that can be amplified by the primers is Salmonella Enteriditis (e.g., abstract, Figs. 2-3). Newman teaches or suggests forward and reverse primers that bind to the tcpS gene, as noted above in claim 11. The ordinary artisan would understand that primers that bind to a gene can be used to detect that gene.


In addition, Shanks teaches …
A method comprising: (1) extracting sample genomic DNA (para. 64: “[t]otal DNA was extracted from the fecal samples”);
(2) adding the sample genomic DNA, a positive control or a negative control into PCR tubes of a PCR reaction system respectively to obtain a corresponding sample reaction tube, positive reaction tube or negative reaction tube, wherein the PCR reaction system contains the primers for detecting the target gene (para. 108: “primer amplification step as then performed to … amplify … targeted DNA … [r]eactions contained … primer”; para. 109: “PCR reactions in this study were performed in low-retention reaction tubes”; Fig. 7 and para. 58: “[l]anes 13 and 14 are the PCR reaction controls for negative and positive”);
(3) placing the reaction tubes on a PCR instrument, setting circulation parameters, and performing a PCR reaction (para. 108: “primer amplification step as then performed to … amplify … targeted DNA …”; para. 69: “[a]ll PCR reactions were performed using [a Bio-Rad] thermal cycler”; Table 5, e.g., shows some thermal cycling parameters);
and (4) analyzing results after the PCR reaction is completed, and performing an agarose gel electrophoresis (para. 116: data analysis: Fig. 7)

Finally, the limitations “if the sample can be amplified a band of the tcpS gene …” and “wherein the forward primers and the reverse primer detect …” are not active method step. Since Newman plus GenBank Accession No. KM408432.1, Godfrey and Shanks teach or suggest all of the active steps recited in claim 6, then the prior art are method inherently meets these limitation as well (MPEP 2112 III). If there is some particular step or element or structure that is required to achieve this result, then the claims would be unpatentable due to the omission of essential elements or steps (MPEP 2172.01). 


Regarding dependent claim 7, Newman additionally teaches that the method is not used for disease diagnosis purpose (p. 595, right col., para. 2: primers were used for plasmid construction).

Regarding dependent claim 8, none of Newman, Godfrey or Shanks teaches the recited combination of thermal cycling parameters. However, each of Godfrey and Shanks provide general guidance on designing appropriate thermal cycling parameters (Godfrey, paras. 6 and 11; Shanks, para. 71), as well as examples of specific embodiments of thermal cycling parameters (Godfrey, para. 159; Shanks, paras. 108-109). In addition, the design and optimization of PCR cycling parameters is well-known in the art, and consequently the ordinary artisan would be able to arrive the instantly claimed cycling parameters through routine experimentation.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to incorporate the primers of Newman, as optimized by the GenBank Accession No. KM408432.1 sequence, into the kit of Godfrey, and to further incorporate the additional Godfrey reagents into the kit. Newman teaches the need for identifying virulence genes in bacterial genomes. Godfrey teaches that assembling reagents into kits is an efficient method for commercially distributing reagents. The ordinary artisan would have been motivated to combine the Newman primers into the Godfrey reagent kits to increase the efficiency of assays for screening for bacterial virulence genes, and would have had an expectation of success as assembling PCR reagents into kits is well-known in the art. In addition, the specification does not provide any evidence of unexpected results with respect to using the recited primers.
Further, it would have been prima facie obvious to use the primer kit of Newman plus Godfrey, discussed above, in the method of Shanks and to further incorporate the recited cycling parameters. Newman teaches the need for identifying virulence genes in bacterial genomes. Shanks teaches the need to efficiently and specifically identify bacterial contamination in various environmental samples. Therefore, the ordinary artisan would have been motivated to use the Newman primer kit in the Shanks method in order to efficiently identify the presence of various Salmonella serotypes in environmental samples, and further incorporate the cycling parameters, as these are obvious matters of design choice that can be optimized through routine experimentation. The ordinary artisan would have had an expectation of success as modifying PCR detection methods to detect different targets is well-known in the art. In addition, the specification does not provide any evidence of unexpected results with respect to using the recited primers or cycling conditions.

Conclusion
Claims 6-8 and 11-12 are being examined, and are rejected. Claims 11-12 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Each of the Newman primers additionally comprises a 5’ region that is not target-specific, but rather corresponds to a restriction enzyme recognition site. The discussion above is referring only to the target-specific portions of the Newman primers.
        2 Newman was cited in the PTO-892 Notice of References Cited mailed December 7, 2021.
        3 GenBank Accession No. KM408432.1 was cited in the PTO-892 Notice of References Cited mailed December 7, 2021.
        4 Godfrey was cited in the PTO-892 Notice of References Cited mailed December 7, 2021.
        5 GenBank Accession No. KM408432.1 revision history was cited in the PTO-892 Notice of References Cited mailed December 7, 2021.
        6 Shanks was cited in the PTO-892 Notice of References Cited mailed December 7, 2021.